MEMORANDUM OPINION
No. 04-06-00807-CV
IN THE BEST INTEREST AND PROTECTION OF L.E.H., JR.
From the Probate Court No. 1, Bexar County, Texas
Trial Court No. 2006-MH-2863
Honorable Tom Rickhoff , Judge Presiding



PER CURIAM


Sitting: Alma L. López, Chief Justice
  Catherine Stone , Justice
  Sarah B. Duncan , Justice


Delivered and Filed: December 6, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of service to appellee, who has not
opposed the motion.  Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1). 
       PER CURIAM